*534
ORDER

PER CURIAM.
AND NOW, this 28th day of September, 2005, the Petition for Allowance of Appeal is GRANTED and CONSOLIDATED with the Petition for Allowance of Appeal filed at 193 MAL 2005. The Application for Relief in the Nature of Requests to Expedite Consideration of the Petition for Allowance of Appeal and to Set Expedited Schedule for Briefing and Argument is GRANTED, and the Prothonotary is directed to set an expedited schedule for briefing and oral argument. The Unemployment Compensation Board of Review’s Application for Relief in the Nature of a Motion to Dismiss Petitions for Allowance of Appeal is DENIED.